Citation Nr: 1422058	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  05-39 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

(The Veteran's claim of service connection for a prostate disorder will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2004 and December 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2008, the Veteran testified before the undersigned.  A transcript of the hearing is of record.

In January 2009, September 2010, and September 2011, the Board remanded the above claims for additional development.  

As noted previously, in a March 2009 statement to the RO the Veteran indicated that he was seeking a 100 percent unemployable rating.  Therefore, the issue of entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is once again referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record on appeal reveals that the Veteran believes that his diabetes mellitus was caused by his exposure to the herbicide Agent Orange while stationed in South Korea from 1967 to 1968.  Specifically, in various statements to VA the Veteran reported that while assigned to the 19th Aviation Company in South Korea from approximately May 1967 to November 1967 he was exposed to the herbicide Agent Orange because it was stored at his base and/or because he regularly was a driver and courier who traveled to the demilitarized zone (DMZ).  See 38 C.F.R. §§ 3.307, 3.09(e) (2013).  The Veteran also claims, in part, that his hypertension was due to his diabetes mellitus.  See 38 C.F.R. § 3.310 (2013).  

While the appeal was in Remand status the Veteran in January 2012 identified a friend, JWP, who served with him and thereafter reported that JWP has first-hand knowledge of his in-service exposure to the herbicide Agent Orange.  The Veteran thereafter asked VA to contact JWP.  However, no subsequent action was taken by VA.  Therefore, the Board finds that a Remand to invite the Veteran to contact JWP to ask him to tell VA about what he knows regarding the Veteran's exposure to the herbicide Agent Orange while serving in South Korea in the mid-1960's and to provide the Veteran the opportunity to submit the statement in support of his appeal is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).   

Also while the appeal was in Remand status, the Veteran notified VA in November 2011 that there were outstanding treatment records of his at Saint Francis Hospital as well as the Detroit VA Medical Center.  A review of the record on appeal also reveals that the Veteran received ongoing treatment from the Memphis VA Medical Center.  Therefore, while the appeal is in Remand status these records should also be obtained and associated with the claims file.  Id; Also see Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).


Accordingly, the appeal is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

1.  Invite the Veteran to contact JWP and offer him the opportunity to submit a statement from JWP addressing whether he has information regarding the Veteran's exposure to the herbicide Agent Orange while serving in South Korea in the 1960's.  The Veteran should be provided an appropriate amount of time to submit this statement.  

2.  Physically or electronically associate with the claims file any outstanding records of the Veteran's care not currently of record from Saint Francis Hospital as well as the Detroit and Memphis VA Medical Centers.  All actions to obtain the requested records should be documented fully in the claims file.

3.  Then after taking any other action deemed necessary, readjudicate the claims.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

